George Rose Smith, Justice, on denial of rehearing. In the appellee’s original brief in this case counsel relied upon the opinion in Kent v. United States, 383 U.S. 541 (1966), to support their argument that under Arkansas law the juvenile court has exclusive jurisdiction over juveniles aged 15, 16, and 17. That broad contention was rejected in Sargent v. Cole, 269 Ark. 121, 598 S.W. 2d 748 (1980), cited in our opinion in the present case. In a petition for rehearing it is argued that under the Kent decision the appellee was entitled as a matter of due process of law to a judicial hearing before the prosecuting attorney could elect to file an information in the circuit court rather than to proceed in the juvenile court. There are various answers to this contention. First, it was not raised in the trial court, nor do we perceive that it was within the issues raised by the appellee’s petition for a writ of habeas corpus. Second, Kent interpreted an act of Congress that applied to the Juvenile Court of the District of Columbia and explicitly required a “full investigation’’ before that court waived jurisdiction. We do not interpret the opinion as reading that provision of a federal statute into the Fourteenth Amendment. Third, in any event the position now urged by the appellee would have to be supported by proof relating to issues of fact not raised below, not considered by the trial court, and not pertinent to this appeal by the State upon a question of law. Rehearing denied.